Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Mr. Randal Homburg on September 27, 2021.

The application has been amended as follows: Claims 1-6 are cancelled.  

7. (New) A dual level corset tightening system configured to provide a wearer with application of a fashionable corset around a waist of the wearer without the assistance of another person to accomplish cinching, the dual level corset tightening system comprising:
a pair of upper reinforcement panels provided across an open rear seam on a rear of said corset, each said upper reinforcement panel defining an inner margin facing said open rear seam and said inner margin of the other paired upper reinforcement panel, an outer margin facing away from said open rear seam, a pair of lace anchors, an inner surface attached to said corset by stitching or by another attachment, and an 
a pair of lower reinforcement panels provided across said open rear seam of said corset, each said lower reinforcement panel defining an inner margin facing said open rear seam and said inner margin of the other paired lower reinforcement panel, an outer margin of the pair of lower reinforcement panels facing away from said open rear seam, a pair of lace anchors of the pair of lower reinforcement panels, an inner surface of the pair of lower reinforcement panels attached to said corset by stitching or by another attachment, and an outer surface of the pair of lower reinforcement panels, said lower reinforcement panels configured to be located upon said corset below the wearer’s waist;
a plurality of spaced lacing turnstiles each respectively attached to each said upper and lower reinforcement panels in horizontal alignment;
a lateral lace keeper attached respectively on an opposing lateral margin of said corset;
two pairs of laces, wherein each lace within said two pairs of laces defining a first end secured to a respective lace anchor of each said upper and lower reinforcement panel, and further defining a second end laced in a cris-cross manner through each respective said lacing turnstile across said open rear seam of said corset, said second end threaded through said lateral lace keeper closest to where said second end exits a respective said lacing turnstile, each said respective second end configured to be retained for access by said wearer along said lateral margins of said corset, wherein said second ends are drawn towards one another across a front of said corset and tied 

8. (New) The dual level corset tightening system of Claim 7, further comprising:
said corset having a front surface defining a front closure which is secured prior to application of force to the second end of each lace;
each said lateral lace keeper defining a passage through which each said respective lace is configured to be threaded and retained along a respective said lateral margin of said corset; and
wherein the attachment for each said respective lacing turnstile is a turnstile tab, 	wherein said first end of each said lace is tied, knotted, threaded, looped or otherwise attached to the corset in a removable manner, with replacement of each said lace possible in the event if any of said laces are damaged or broken and, 
wherein each pair of said two pairs of laces are threaded through respective, matched sets of said lacing turnstiles in said cris-cross manner across said open rear seam configured to secure said corset to said wearer without affecting bending movement of said wearer, 
one pair of said two pairs of laces threaded through said lacing turnstiles in said cris-cross manner between each parallel said upper fabric reinforcement panels, connecting one said upper fabric reinforcement panel to the other said upper fabric reinforcement panel, and 
another pair of said two pairs of laces threaded through said lacing turnstiles in said cris-cross manner between each parallel said lower fabric reinforcement panels, connecting one said lower fabric reinforcement panel to the other said lower fabric reinforcement panel.

9. (New) The dual level corset tightening system of Claim 7, further comprising:
each said lacing turnstile is non-deformable and defines a central taper to redirect each said lace through each respective said lacing turnstile at an intentional location within each said lacing turnstile and reduce an amount of friction between each respective said lacing turnstile and each respective said lace; and
one pair of said two pairs of laces applied to said upper reinforcement panels and attached together independently from another to said pair of said two pairs of laces applied to said lower reinforcement panels.

10. (New) The dual level corset tightening system of Claim 7, further comprising wherein each said upper and lower reinforcement panel is made of a durable and non-deformable material selected from a group of fabrics including leather, canvas, polymeric materials, or otherwise provided with no waft or wane to the selected material.

11. (New) The dual level corset tightening system of Claim 7, further comprising: 
at least two upper laces and a separate pair of lower laces defining said two pairs of laces, each of said at least two upper laces and said pair of lower laces respectively threaded in a cris-cross pattern across said open rear seam between each said pair of upper reinforcement panels and each said pair of lower reinforcement panels, 
said at least two upper laces between said upper reinforcement panels being laced opposite from high to low said lacing turnstiles or low to high said lacing turnstiles,
wherein said pair of lower laces between said lower reinforcement panels being laced opposite from high to low said lacing turnstiles or low to high said lacing turnstiles, and
said lateral lace keepers are aligned accordingly to orient each said lateral lace keeper at a level to provide an exiting portion of each lace as horizontal as possible with a last said lacing turnstile at each said lateral margin to readily obtain front access of each said lace wherein a forced tension is configured to be applied without deforming said corset.

Claims 7-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone nor in combination discloses of wherein a dual level corset comprises a pair of upper reinforcement panels and a pair of lower reinforcement panels provided together across an open rear seam in combination with two pairs of laces respectively laced through a plurality of spaced lacing turnstiles along said open rear seam in combination with wherein each lace within said two pair of laces defining a first end secured to a respective lace anchor of each said upper and lower reinforcement panel, and further defining a second end laced in a cris-cross manner through each respective said lacing turnstile across said open rear seam of said corset, said second end threaded through a lateral lace keeper closest to where said second end exits a respective said lacing turnstile, each said respective second end configured to be retained for access by said wearer along lateral margins of said corset, wherein said second ends of each lace are drawn towards one another across a front of said corset and tied together or otherwise connected.
	The closest piece of prior art is Ingimundarson et al. (USPN 9,795,500) which in Figure 13A shows an open rear seam of a corset with a pair of upper and lower laces cris-cross laced through a plurality of turnstiles.  However, Ingimundarson does not disclose of a pair of upper reinforcement panels and a pair of lower reinforcement panels provided together and does not disclose of separate lace anchors that can be differentiated between the spaced lacing turnstiles as well as the lateral lace keeper attached respectively on an opposing lateral margin of said corset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732